UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended September 30, 2006 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 0-28926 ePlus inc. (Exact name of registrant as specified in its charter) Delaware54-1817218 (State or other jurisdiction of(I.R.S. Employer incorporation or organization)Identification No.) 13595 Dulles Technology Drive, Herndon, VA 20171-3413 (Address, including zip code, of principal executive offices) Registrant's telephone number, including area code: (703) 984-8400 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ ] No [ X_ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer []Non-accelerated filer [ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [ X ] The number of shares of common stock outstanding as of August 31, 2007, was 8,231,741. Table of Contents ePlus inc. and Subsidiaries Explanatory Note 1 Part I.Financial Information: Item 1.Financial Statements—Unaudited: Condensed Consolidated Balance Sheets as of March 31, 2006 andSeptember 30, 2006 2 Condensed Consolidated Statements of Operations, Three Months EndedSeptember 30, 2005 (Restated) and 2006 3 Condensed Consolidated Statements of Cash Flows, Three Months EndedSeptember 30, 2005 (Restated) and 2006 5 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 29 Item 3.Quantitative and Qualitative Disclosures About Market Risk 41 Item 4.Controls and Procedures 41 Part II.Other Information: Item 1.Legal Proceedings 45 Item 1A.Risk Factors 46 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 47 Item 3.Defaults Upon Senior Securities 48 Item 4.Submission of Matters to a Vote of Security Holders 48 Item 5.Other Information 48 Item 6.Exhibits 48 Signatures 49 i Table of Contents Explanatory Note This Quarterly Report on Form 10-Q contains the restatement of our Condensed Consolidated Statements of Operations and Cash Flows for the three and six months ended September 30, 2005 for the effects of errors in accounting for stock options and other items.See Note 2, “Restatement of Consolidated Financial Statements” to our Unaudited Condensed Consolidated Financial Statements contained elsewhere in this document.For further discussion of the effects of the restatement, see the following sections of our Annual Report on Form 10-K for the year ended March 31, 2006: Explanatory Note; Item 2.Management’s Discussion and Analysis of Results of Operations and Financial Condition; Item 9A. Controls and Procedures; and Note 2 to our Consolidated Financial Statements. 1 Table of Contents PART
